DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 42-45 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/3/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 33-38, 41, and 46-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over UPADHYE (US 7431084 cited by applicant).
 	With respect to claim 33, UPADHYE discloses a method for producing hydrogen from an underground geothermal reservoir, the underground geothermal reservoir containing water, the method comprising the steps of: 
allowing at least one of gasification or water-gas shift reactions to occur to the water within the underground geothermal reservoir to form a gas stream comprising hydrogen (Figs. 2, 4, items 20, 40, col. 4, lines 21-30, col. 6, line 58- col. 7, line 25); 
providing a well from surface to the underground geothermal reservoir, the well configured to circulate a working fluid (27, 29, 43) between the surface and the underground geothermal reservoir; 
a portion of the well adjacent the underground geothermal reservoir comprising at least one hydrogen-permeable membrane (25, 41) composed of an alloy of palladium; 
           allowing the gas stream to engage the at least one hydrogen-permeable membrane, such that the at least one hydrogen-permeable membrane permits passage of only the hydrogen (27, 43) in the gas stream to the surface; 
characterized in that: the step of passage of only the hydrogen in the gas stream to the surface comprises transporting the hydrogen in the working fluid circulated in the well; and further comprising the step of using the heated working fluid as a heat source or power source when the hydrogen is produced to the surface (col. 3, lines 27-29). 
However, UPADHYE  fails to explicitly teach a “wherein the working fluid is heated during passage through the well adjacent the underground geothermal reservoir to form a heated working fluid which is transported to the surface” as called for by the claim. UPADHYE  does however teach that the typical product from coal gasification includes steam (heat), and further that the reaction of CO+H20 -> H2 + CO2 (water gas shift) is an exothermic reaction (col. 3, lines 48-50, col. 4, line 9-36). Therefore, it is considered an obvious expedient that the working fluid is heated while reacting/passing through the membrane to the surface. 

With respect to claim 34, UPADHYE  teaches wherein oxygen is scavenged within the geothermal reservoir by chemical reactions forming oxides from the oxygen due to the gasification or water-gas shift reactions (col. 5, lines 38-64, col. 6, line 66- col. 7, line 25). 

With respect to claim 35, UPADHYE  teaches wherein the step of allowing at least one of gasification or water-gas shift reactions comprises inducing the geothermal reservoir to a sufficient temperature via exothermic reactions, nuclear reactions, thermogenic radioactive decay, phonon or acoustic stimulation, steam injection, electromagnetic radiation, or electrical resistance (col. 3, lines 48-50, col. 4, line 9-36, col. 6, line 66- col. 7, line 25). With regard to the various inducing techniques of the Markush group recited in claim 35, the Examiner would like to note that the techniques/reactions of the Markush group are being considered as obvious variants, and, therefore, it would have been obvious to one having ordinary skill to employ such alternative techniques/reactions in the method of UPADHYE , as based on the desired treatment to be applied therewith.

With respect to claim 36, UPADHYE  teaches wherein the at least one hydrogen-permeable membrane comprises at least one of vanadium, tantalum, and niobium (col. 7, lines 7-18). With regard to the various membrane materials of the Markush group recited in claim 35, the Examiner would like to note that the membrane materials of the Markush group are being considered as obvious variants, and, therefore, it would have been obvious to one having ordinary skill to employ such alternative membrane materials in the method of UPADHYE , as based on the desired treatment to be applied therewith.

With respect to claim 37, UPADHYE  teaches wherein the at least one hydrogen-permeable membrane is composed of palladium and copper alloys (col. 7, lines 7-18). With regard to the various membrane materials of the Markush group recited in claim 35, the Examiner would like to note that the membrane materials of the Markush group are being considered as obvious variants, and, therefore, it would have been obvious to one having ordinary skill to employ such alternative membrane materials in the method of UPADHYE , as based on the desired treatment to be applied therewith.

With respect to claim 38, UPADHYE  teaches wherein the at least one hydrogen-permeable membrane further comprises at least one ceramic layer and/or permeable or impermeable structural metal or metal alloy layer and/or a polymer membrane (col. 7, lines 7-18). With regard to the various membrane materials of the Markush group recited in claim 35, the Examiner would like to note that the membrane materials of the Markush group are being considered as obvious variants, and, therefore, it would have been obvious to one having ordinary skill to employ such alternative membrane materials in the method of UPADHYE , as based on the desired treatment to be applied therewith.

With respect to claim 41, UPADHYE  teaches wherein the water-gas shift reactions occur to the water to form the gas stream, such that production of the hydrogen to the surface promotes generation of additional hydrogen due to the water-gas shift reactions, the method further comprising producing the additional hydrogen to the surface (col. 5, lines 14-16 and lines 56-60; col. 6, line 66 – col. 7, line 6).

With respect to claim 46, UPADHYE  does not explicitly teach wherein the well is a loop well within which the working fluid circulates. Although annular arrangement is shown in Fig. 2, a complete showing of Fig. 4 can include a loop arrangement, and would be considered an obvious alternate arrangement.

With respect to claim 47, UPADHYE  does not explicitly teach wherein the well is a loop well within which the working fluid circulates. Although annular arrangement is shown in Fig. 2, a complete showing of Fig. 4 can include a loop arrangement, and would be considered an obvious alternate arrangement.

With respect to claim 48, UPADHYE  teaches wherein the well comprises an annular well arrangement within which the working fluid circulates (Fig. 2).

With respect to claim 49, UPADHYE  teaches wherein the well comprises an annular well arrangement within which the working fluid circulates (Fig. 2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/           Primary Examiner, Art Unit 3674                                                                                                                                                                                             	8/26/2022